The opinion of the court was delivered by
Burch, J.:
The action was one to recover money representing the proceeds of sale of plaintiff’s farm, deposited in the bank, which the bank sought to apply on the purchase price of a farm in Sedgwick, county which the bank sold to plaintiff’s husband. After hearing the evidence the court took the case from the jury and rendered judgment for plaintiff.
The Sedgwick county farm, which V. H. Thomas purchased from the bank, was a dairy farm. The terms of sale were set forth with particularity and in detail in a written instrument complete in itself. In order to operate the farm V. S. Thomas needed credit, and plaintiff and her husband executed a mortgage on plaintiff’s Sumner county farm to secure advancements which the bank might make from time to time to V. H. Thomas. When the Sumner county farm was sold the price paid by the purchaser and a deed to the purchaser were deposited in the bank, for delivery on approval *541of title. Title was approved and the sale was consummated. At the time there was due the bank for advancements secured by the mortgage the sum of $500, which the bank properly retained. That satisfied the mortgage, and the bank released it. There was also due the bank an installment of the purchase price of the Sedgwick county farm for the current month, in the sum of $100, which by consent the bank retained. The bank then applied the remainder of the money on the contract of sale of the Sedgwick county farm. When the application was made there was nothing due on that contract, and that contract specifically provided for performance by making subsequent payments of $100 per month until the entire sum to be paid was paid. In order to show a right to; keep all the money, the bank was obliged to resort to parol evidence which impeached the contract of purchase of the Sedgwick county farm and the mortgage on the Sumner county farm. The court properly disregarded the evidence and rendered judgment for plaintiff.
The judgment of the district court is affirmed.
Jochems, J., not participating.